Burnett, J.
This was an to the District Court for a mandamus to compel the defendant, as Treasurer of Calaveras county, to pay an auditor’s warrant, issued as evidence of county indebtedness, before the passage of the act of the Legislature of May 11, 1854, dividing that county, and organizing the county of Amador. The subsequent act of the Legislature, approved April 27, 1855, provided that “all persons holding orders or warrants upon the treasurer of Calaveras county, issued prior to the time of the organization of Amador county * * * * * shall present the same to the auditor of Calaveras county for registry, on or before the first day of July, 1855;” and in case any such person should fail to so present his claim, he should be forever thereafter barred from enforcing the payment thereof, and the same should be deemed canceled. The warrant in this case was issued to the County Judge for one quarter’s salary, and came to the plaintiffs by purchase. The warrant was presented, within the time limited, to the auditor, not at his office, but at the bar-room of a public hotel. The auditor received the warrant, promised to register it, and then placed it with the barkeeper, for safe custody, where it remained until after the expiration of the time mentioned in the act, and was never registered. Upon this state of facts, which is not disputed by either party, the District Court refused the writ, and the plaintiffs appealed.
The first point made by the plaintiff is, that the provision requiring pre-existing creditors of the county to register their warrants on pain of forfeiture of their claims, is unconstitutional and void, because it impairs the obligation of contracts. The Constitution of the United States provides that “ no State shall pass any law impairing the obligation of contracts." The *83same provision, in substance, is contained in the Constitution of this State.
It must be conceded that the intention of the Constitution was to secure great practical results. It is equally true, that this provision was intended to protect individuals. The powers of government, among savage tribes of men, are mainly exerted to protect the particular community against other opposing communities. Individual rights arc mostly left to individual protection. Wrongs are redressed by the person injured, or by his relatives. But among civilized nations, the leading intent of government is to regulate and protect the rights of the individual. The individual surrenders up the natural rights of self-protection, and, in consideration of this surrender, he receives the protection of the State. Whatever the State, therefore, binds itself to do, or not to do, must be observed. If the Constitution of the State (as, for example, that of Great Britain,) merely distributes and classifies, but does not limit the powers of government, then its discretion is the only measure of its powers. But where a Constitution limits the powers of government, the State can only exercise the discretion given. It is, therefore, the-peculiar glory of our Constitution, that a single individual can successfully resist the claims of the whole community, when he is in the right.
The word obligation, as found in this provision, is not used in its widest sense. It is the “ obligation of contracts" that cannot be impaired. The" obligation of other things than contracts is not protected. A contract is a voluntary and lawful agreement, by competent parties, for a good consideration, to do or not to do a specified thing. The only end and object of the contract, is the doing or not doing the particular thing mentioned. The practical result is the only end aimed at by the parties, and the obligation of the contract is the vital binding element that secures this practical consummation.
If, then, the intention of the Constitution was to secure great practical results by the protection granted to individuals, this protection can onty consist in attaining the only end contemplated by the contract itself. If that end be substantially defeated by the law, the operative force of the obligation of the contract is impaired. Any other than practical and efficient protection would be idle.
A criminal statute without a penalty, and a civil right without a remedy, never can exist in the practical theory of government. It is not the intent of government to establish mere abstract and inoperative principles. A dormant right, that cannot be enforced, is no right at all. To say that the law will give a party a judgment, and yet refuse him an execution to enforce it, is to give him the shadow and withhold the substance. Such a position would be like the morality of the debt- *84or, who will never deny the debt; would pay it if he had the money, but never uses any exertions to get it; or like the right of appeal only allowed to a criminal after the sentence has been executed.
The right and the remedy, in the theory of all practical and just governments, must stand or fall together. To deny the right, is necessarily to deny the remedy; and to admit the right and yet deny the remedy, is to impair the right, and to render it either partially or wholly inoperative. It is more consistent to deny both the right and the consequent remedy, than to admit the right, and then, in the face of this admission, deny its inseparable incident—its just result.
As the Constitution intended to prohibit the Legislature from defeating a certain end, it does not matter how, or by what means, or in what manner, this end is sought to be defeated; the act is equally unconsitutional. If the purpose be defeated, the manner in which it is done is unimportant, and cannot change the substantial result. If, therefore, the act will not allow the creditor a judgment; or, if a judgment be allowed, and all means of enforcing it be prohibited, it is still unconstitutional. And if both be allowed, but under conditions which impair the right, it is equally a violation of this provision.
The obligation of a contract may be impaired, without being entirely destroyed. The last must include the first, but the first does not necessarily include the latter. The act can no more destroy, than it can impair, the obligation of a contract.
' If these views be correct, then whatever provision of a statute substantially defeats the end contemplated by the parties in making the contract must impair its obligation. And, to ascertain the end contemplated by them, we must look to the law, as it existed at the time when the contract was made. All men are presumed to know the law j and the law then existing enters into, and forms a part of, the contract, without any express stipulation to that effect. Parties, in entering into contracts, only expressly stipulate as to matters that cannot appear without such stipulation. It would be idle for them to say, expressly, that' they incorporate in their agreement the law then existing.
As the law enters into the contract, and forms a part of it, the obligation of such contract must depend upon the law existing at the time the contract was made. The contract being, then, complete and operative, the Legislature cannot, by a subsequent act, impair its obligation, by requiring the performance of other conditions, not required by the law of the contract itself. The rights, as well as the intentions, of the parties, are fixed and ascertained by the existing law. Therefore, to require the performance of other conditions, to make the contract operative, is to impair its obligation. The power to impose conditions, after the contract is once complete and perfect, is nothing but the *85power to impair its obligation, and this the Constitution has prohibited.
It would be impracticable to review the numerous decisions of the federal and State tribunals, upon this subject. I may, however, refer to the able opinions of Chief Justice Boyle, and Justices Mills and Ousley, in reference to the Relief Laws of Kentucky, and to the opinion of Chief Justice Marshall, in the case of Sturgis v. Crowninshield, (4 Littell, 35,117; 4 Wheaton, 191.) For a more full expression of my own views, I refer to my opinion in the case of Stafford and others v. Lick and others, April Term, 1857.
For the reasons stated, I am constrained to consider that provision of the act of April 27,1855, declaring the claims of preexisting creditors forever barred, if they failed to comply with the new conditions imposed, as impairing the obligation of contracts, and, therefore, void. It is not necessary, under this view of the case, to notice the other points made.
There being money in the county treasury, applicable to the payment of this warrant, let a peremptory mandate issue.